Citation Nr: 1827776	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  16-04 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether the appellant may be recognized as the surviving spouse of the Veteran for VA benefits purposes, to include entitlement to dependency and indemnity compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Jack E. Cohoon, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran had active military service from June 1959 to December 1979.  He died in April 2011, and the appellant claims recognition as his surviving spouse for VA benefits purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In November 2016, a Travel Board hearing was held before the undersigned; a transcript of the hearing is of record.

The appeal was before the Board in June 2017, when it was remanded for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The Veteran and the appellant were married in August 1960; the evidence does not show a valid divorce; therefore, they remained married until the death of the Veteran in April 2011; the appellant has not remarried.

2. Prior to the Veteran's death, the Veteran and appellant did not cohabitate continuously; the separation was due to the misconduct of, or procured by, the Veteran without the fault of the appellant.


CONCLUSION OF LAW

The appellant has met the criteria for recognition as the Veteran's surviving spouse for VA benefits purposes, to include entitlement to DIC.  38 U.S.C. §§ 101 (3), 1102, 1304, 1310, 1311, 1541, 5107 (2012); 38 C.F.R. §§ 3.1(j), 3.50, 3.54, 3.205 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she should be recognized as the Veteran's surviving spouse for VA benefit purposes.

VA death benefits may be paid to a surviving spouse who was married to the veteran for: (1) One year or more prior to the veteran's death; or (2) for any period of time, if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C. §§ 1102, 1304, 1541 (2012); 38 C.F.R. § 3.54 (2017).  One claiming to be the spouse of a veteran has the burden to come forward with a preponderance of evidence of a valid marriage under the laws of the appropriate jurisdiction.  See Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

The term "surviving spouse" is defined as a person who: (1) Was the lawful spouse of a veteran at the time of the veteran's death; (2) lived with the veteran continuously from the date of marriage to the date of the veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the veteran without fault of the spouse; and (3) has not remarried.  38 U.S.C. § 101 (3) (2012); 38 C.F.R. § 3.50(b)(1) (2017); see Gregory v. Brown, 5 Vet. App. 108 (1993); see also VA O.G.C. Prec. Op. No. 3-2014.  Further, the surviving spouse must not have lived with another person and held him- or herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50(b)(2) (2017).

The continuous cohabitation requirement has been met when the evidence shows that any separation was due to the misconduct of, or procured by, the veteran without fault of the surviving spouse.  Temporary separations which occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a) (2017).

In determining whether there was continuous cohabitation, the statements of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was either procured by the veteran, or was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason that did not show an intent on the part of the surviving spouse to desert the veteran, the continuity of the cohabitation will not be considered as having been broken.  See 38 C.F.R. § 3.53(b) (2017); see also Alpough v. Nicholson, 490 F.3d 1352 (Fed. Cir. 2007).

State laws will not control in determining questions of desertion.  However, due weight will be given to findings of fact in court decisions made during the life of the veteran on issues subsequently involved in the application of this section.  38 C.F.R. § 3.53(b) (2017).  Consequently, the Federal Circuit has stated that "a separation by mutual consent does not constitute desertion unless the separation resulted from misconduct or communication of a definite intent to end the marriage by the surviving spouse."

The record reflects that the Veteran and the appellant were married in August 1960.  One of the matters at issue is whether they were validly divorced.

On her May 2012 Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse or Child, the appellant indicated she and the Veteran were divorced.  In a February 2014 statement, she reported she and the Veteran were married for 28 years, and she was forced to sign divorce papers against her will.  In a July 2014 Report of Information, the appellant stated over the phone that the Veteran divorced her, and she did not divorce him.  On her January 2016 substantive appeal, the appellant stated that the Veteran essentially tricked her into signing divorce papers.  During her November 2016 Board hearing, the appellant testified that she was never served paperwork finalizing the divorce, and that a lawyer told her the divorce was null.  She submitted paperwork from the Social Security Administration (SSA) indicating she received monthly widow's benefits since the Veteran's death.  In February 2018, SSA stated that, upon review of their records, when the Veteran applied for benefits he reported he and the appellant divorced in January 1987, but he did not provide proof of the divorce.  When the appellant applied for widow's benefits, she provided proof of the marriage, but not of a divorce.  SSA records indicate the appellant and the Veteran's marriage ended on the date of the Veteran's death.

The Board finds that the evidence does not clearly support that the appellant and the Veteran were divorced, and that SSA and VA have not been provided paperwork showing such divorce.  Therefore, in keeping with the SSA decision, the Board finds that the appellant and the Veteran were legally married at the time of the Veteran's death.

The question the turns to the continuous cohabitation requirement.  It is undisputed that the appellant and the Veteran did not live together at the time of the Veteran's death in April 2011.  Thus, the only remaining issue on appeal is whether the appellant and the Veteran were separated at the time of his death temporarily or due to the misconduct of, or procured by the Veteran, without the appellant's fault.

In several statements and her November 2016 Board hearing, the appellant stated the Veteran was abusive and essentially abandoned her.  In an affidavit signed April 2018, she reiterated that the Veteran was abusive and that he tried to kill her on at least one occasion, and threatened to kill her twice.  She stated that after the Veteran's military discharge, he never moved back in with his family, nor did he provide financial support for his children.  She reported that she gave him many chances to return to the family and he did not do so, and that she was not at fault for their separation.

Here, the appellant did not live continuously with the Veteran since marriage, and the Board finds that the evidence shows that the separation was due to the misconduct of the Veteran without fault of the appellant.  As noted, when determining whether a separation was due to the misconduct of, or procured by, the veteran without the fault of the surviving spouse, the statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  38 C.F.R. § 3.53(b).  In this case, the Board notes there has been no evidence to contradict the appellant's assertions that the separation was solely due to the Veteran without fault on her part.

After consideration of the evidence, the Board finds that the appellant meets the definition of a surviving spouse for the purpose of establishing entitlement to VA death benefits.  The appellant was the spouse of the Veteran at the time of his death, and it has not been shown that the appellant has remarried or has held herself out to be the spouse of another.  The appellant acknowledges, however, that she and the Veteran had not lived together continuously until the Veteran's death.  Nevertheless, the most probative evidence of record supports that the separation was due to the misconduct of, or procured by, the Veteran without the fault of the appellant.

The Board concludes that the appellant meets the definition of a surviving spouse for the purposes of entitlement to death benefits under 38 C.F.R. § 3.54.  Recognition of her as the Veteran's surviving spouse for VA purposes is warranted.  38 C.F.R. §§ 3.50, 3.54.


ORDER

The appeal seeking recognition of the appellant as the surviving spouse of the Veteran for VA benefits purposes, to include entitlement to DIC, is granted.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


